Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Specification
The disclosure is objected to because of the following informalities: Paragraph [0008] comprises a typographical error in line 1 of Page 3; “aster devices” should read “master devices”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Endersen et al. U.S. PGPUB No. 2018/0131375 in view of Fullerton, U.S. Patent No. 8,878,569, in further view of Matsumoto, U.S. PGPUB No. 2020/0167301. (Endersen was cited in the IDS dated 8/14/2020)

Per Claim 1, Endersen discloses:
a start-and-stop detecting apparatus for an I.sup.2C bus (Paragraph 33; I2C Start/Stop detection circuit 2), the start-and-stop detecting apparatus being connected with a serial data line and a serial clock line (SDA 6 and SCL 4), the start-and-stop detecting apparatus comprising:
a first start detecting circuit (Start detection flip flop 20) receiving a data signal from the serial data line, a clock signal from the serial clock line and a reset signal from a reset line (SCL 4, SDA 6, and asynchronous reset (ARST) 8; Reset input 20d is connected to ARST 8 via OR gate 34; which will be triggered whenever ARST is high, or logic level ‘1’.), and generating a first control signal and a first output signal (Paragraph 35; START signal 12);
a second start detecting circuit (first buffer flip flop 22) receiving the data signal, the clock signal, the reset signal and the first control signal, and generating a second output signal (Paragraph 36, Figure 2; First buffer flip flop 22 produces first delayed start signal START_D1 14.);
and a first OR gate (Figure 2; A plurality of different OR gates (26, 32, 34, 36) are used in the start/stop detector.).

Despite disclosing a plurality of OR gates in the start/stop detector, Endersen does not specifically disclose utilizing said OR gate to produce a start signal.

However, Fullerton, of a common field of endeavor, similarly teaches a start/stop detector circuit 200, including two flip-flops (203 and 204) utilized for generating a start signal. Fullerton additionally discloses utilizing the output signals from each of the two flip flops (203 and 204) as inputs to an XOR gate (205) which then provides a START signal (Col. 2 line 62 – Col. 3 line 12, Figure 2). The Examiner notes that while 

Both Endersen and Fullerton teach utilization of an inter-integrated circuit (I2C) bus, as opposed to the claimed I3C bus.

However, Matsumoto discloses an I3C bus system comprising start/stop detection circuitry (31), featuring a plurality of flip-flops (41-43) and combinatory logic (53-54) to generate start and stop signals (Paragraphs 56-65, Figure 7).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the above I2C bus start/stop signal detection teachings of Fullerton with those of Endersen in order to ensure that either of Endersen’s start signal 12 or the delayed start signal 14 are properly detected through the use of an OR gate, which will trigger an active high when either of said signals are active high. Additionally, it would have been obvious to implement the start/stop detection circuit of Endersen’s I2C bus system with an I3C bus system, as taught by Matsumoto, because I3C is the known successor to I2C, and the I3C bus protocol is backward compatible with I2C.


Allowable Subject Matter
Claims 9-12 are allowed.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

18c), Fullerton (207), and Matsumoto (42) teach a stop detecting circuit, but none teach a “second stop detecting circuit” that is interconnected with the first stop detecting circuit as claimed, and each feeding an OR gate to generate a STOP signal.

With respect to Claim 9, as highlighted in the above rejection of Claim 1, Endersen, Matsumoto, and Fullerton comprise various teachings of start/stop signal detection in I2C/I3C bus systems. However, none of said references either taken alone or in combination with the prior art, teaches the limitations of Claim 9, specifically the steps taken by the first/second start detectors and the first/second resetters (as further highlighted in Figure 3C of the Drawings).

With respect to Claim 11, as highlighted above in the statements of reasons for the indication of allowable subject matter for Claims 2 and 9, neither the cited references or prior art, whether considered alone or in combination, specifically teach the limitations of Claim 11 due to the specific combination of limitations including first/second stop detectors, first/second resetters, and the specifically claimed combination of said components and their signals.

Claims 3-8 inherit the allowable subject matter of Claim 2.

Claims 10 and 12 inherit the allowable subject matter of Claims 9 and 11.

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185